UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1329



SUSAN SEXTON MELTON,

                                                 Plaintiff - Appellant,

          versus


ORANGE COUNTY DEMOCRATIC PARTY; JAN ALLEN,
Chairman of the Orange County Democratic
Party; KEITH COOK; ALEX ZAFFRON; RICHARD
FRANCK; SHARON WORTHINGTON; S.A.M. BROOKS;
ROSCOE REEVE; RANDY BRANTLEY, current board
members of the Orange County Democratic Party;
ALL DEFENDANTS,

                                                Defendants - Appellees,


          and


ORANGE COUNTY BOARD OF ELECTIONS; DIANE BROWN,
Chairman of the Orange County Board of
Elections; MELVIN BEASLEY; JUNE HASS, duly
appointed officials of the Orange County Board
of Elections,

                                                             Defendants.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-96-517-1)


Submitted:   August 13, 2004                 Decided:   November 2, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Susan Sexton Melton, Appellant Pro Se. John Gregory McCormick,
Eric Wallace Hinson, Jeffrey E. Rosner, Chapel Hill, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Susan Sexton Melton appeals the district court’s order

awarding summary judgment to Appellees on her claim under the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2000).

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Melton v. Orange County Democratic Party, No. CA-96-

517-1 (M.D.N.C. filed Feb. 11, 2004; entered Feb. 12, 2004).                      We

deny Melton’s motion to authorize preparation of a transcript at

government expense.          We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court    and    argument     would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                         - 3 -